                    ORDER AMENDING CASE MANAGEMENT ORDER

        This matter is before the court following the [46] supplemental case management

conference. Consistent with the corresponding [101] minutes,

        IT IS HEREBY ORDERED that certain deadlines in the court’s case management

order are amended as follows:

        1.      Amendment of pleadings and joinder of parties shall be completed by August 28,
                2019;

        2.      Plaintiff’s experts must be designated by November 1, 2019;

        3.      Defendant’s experts must be designated by December 2, 2019;

        4.      All discovery must be completed by March 2, 2020;

        5.      All dispositive (including motions for final certification/decertification) and
                Daubert-type motions must be filed by March 30, 2020.

Finally, the parties anticipate a five-day jury trial in this matter.

        SO ORDERED this 9th day of July, 2019.

                                        /s/ Jane M. Virden______________________
                                        UNITED STATES MAGISTRATE JUDGE
